Citation Nr: 0020965	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  97-08 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been submitted to 
reopen claims for service connection for a heart disorder and 
a psychiatric disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel

INTRODUCTION

The veteran had active service from April 1968 to April 1969.  
At separation, his induction was voided as a result of action 
by a medical board which determined that he had a heart 
disorder which had preexisted service, and which would have 
disqualified him for induction had it been known.  A November 
1969 rating decision granted service connection for valvular 
heart disease, and assigned a 30 percent evaluation.  An 
April 1971 rating decision granted service connection for an 
anxiety neurosis, proximately caused by the heart disorder, 
and assigned a 10 percent evaluation, and a June 1972 rating 
decision increased the evaluation to 30 percent.  An August 
1973 rating decision increased to 70 percent the evaluation 
for the psychiatric disorder and granted total disability due 
to individual unemployability (TDIU).

An April 1977 rating decision reduced to 10 percent the 
evaluation for the heart disorder, reduced to 50 percent the 
evaluation for the psychiatric disorder, and terminated the 
TDIU rating.  A July 1978 rating decision severed service 
connection for the heart disorder and, since the psychiatric 
disorder was secondary to the heart disorder, it severed 
service connection for that disorder as well.  The veteran 
disagreed, but a June 1980 decision by the Board of Veterans' 
Appeals (Board) determined that severance of service 
connection was proper.  An August 1981 rating decision denied 
a permanent and total disability rating for pension purposes.  
The veteran disagreed, but a February 1983 Board decision 
also denied the claim.  An October 1995 rating decision 
granted a permanent and total disability rating for pension 
purposes, but denied special monthly pension.

In an August 1996 letter from his representative, the veteran 
sought to reopen claims for service connection for a heart 
disorder and a psychiatric disorder.  This appeal comes to 
the Board from a January 1997 rating decision by the 
Hartford, Connecticut, Regional Office (RO) that denied the 
claims.

The veteran was afforded a hearing before a hearing officer 
at the RO in January 1998, and also testified at an August 
1998 Travel Board hearing convened by the undersigned, the 
member of the Board designated by the Chairman to conduct the 
hearing and render the final decision in this case.

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the U.S. 
Court of Appeals for the Federal Circuit revised the legal 
standard for determining whether a previously denied claim 
should be reopened, such as this one.  Accordingly, a 
February 1999 Board decision remanded the case, to enable the 
RO to apply the revised standard and to afford the veteran 
the opportunity to appear and be heard on its application.


FINDINGS OF FACT

1.  A July 1978 rating decision severed service connection 
for a heart disorder, and for a psychiatric disorder 
determined to have been proximately caused by the service-
connected heart disorder.

2.  The veteran appealed the July 1978 rating decision, but a 
June 1980 Board decision determined that severance of service 
connection was proper.

3.  Though evidence submitted since the June 1980 Board 
decision had not been previously considered, it is cumulative 
of evidence then of record, and is not so significant by 
itself or in connection with the evidence then of record that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted, since the 
June 1980 Board decision that severed service connection for 
a heart disorder and a psychiatric disorder, and the previous 
decisions denying service connection for those disorders are 
not reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & 
Supp.); 38 C.F.R. §§ 3.156(a), 20.1100 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

The veteran's service medical records include a January 1968 
preinduction examination that reported the veteran's heart 
normal by clinical evaluation.

An August 1968 record noted the veteran's complaints of chest 
pain, with no joint pain or sore throat, during the preceding 
six days.  Examination of the chest found the heart's point 
of maximal impulse at the midclavicular line, a grade II 
decrescendo diastolic murmur, and a faint systolic ejection 
murmur.

An October record noted blood pressure of 110/55.  The heart 
was not enlarged, a third heart sound was heard at the apex, 
there was a short systolic ejection murmur, and there was 
also a grade II early diastolic blowing murmur.  The 
extremities showed a capillary stasis-type of cyanosis.  
There was no history of heart murmur or rheumatic fever, 
though early latent syphilis was found on entrance, and no 
other cardiovascular symptoms.  X-rays were normal, as was an 
electrocardiogram.  The impression included aortic 
insufficiency of unknown etiology and capillary stasis 
cyanosis, possibly due to vasodilation secondary to aortic 
insufficiency.  The examiner noted that syphilitic aortitis 
would be very unusual at the veteran's age.

A March 1969 examination for a medical board included repeat 
electrocardiograms, all of which were within normal limits, 
but showed aortic valvular "stenosis" that was medically 
noted to have existed prior to service.  According to the 
veteran's DD Form 214, he was "released from military 
control by reason of void induction."

In April 1969, the veteran claimed service connection for a 
heart disorder.

At an October 1969 VA examination, the examiner reviewed the 
veteran's service medical records and noted the diagnosis 
there of aortic insufficiency.  The heart was not clinically 
enlarged, the aortic component of the second sound was equal 
to the pulmonic, and there was normal sinus rhythm, but there 
was an early, grade II, diastolic blowing murmur over the 
aortic area.  Cardiac contours and the great vessels were 
normal by X-ray.  The assessment was valvular heart disease 
with aortic insufficiency.

A November 1969 rating decision granted service connection 
for valvular heart disease with aortic insufficiency, and 
assigned a 30 percent evaluation therefor.  The veteran 
disagreed with the rating decision and appealed.

At a December 1970 VA cardiovascular examination, the veteran 
complained of occasional heart palpitations.  The examiner 
reviewed the veteran's service medical records and the prior 
VA examination.  There was no history of rheumatic fever, 
blood pressure was 130/60, and the heart was not enlarged, 
but there was a grade I to II/VI short decrescendo diastolic 
murmur.  There was wide splitting of the second sound, that 
varied with respiration, and the aortic component was greater 
than the pulmonic.  Electrocardiography showed marked 
clockwise rotation of the heart on the longitudinal axis.  
The impression was that there were no changes in heart 
condition since the 1969 examination, and the examiner opined 
that the veteran did not have significant hemodynamic aortic 
insufficiency.

At a December 1970 VA psychiatric examination, the veteran 
reported that he had not worked since separation from service 
due to "seizures."  He said the seizures occurred every 
three to six months, caused him to lose consciousness and 
fall to the ground, and lasted two to three hours.  He said 
he had the first seizure in service and was, on that 
occasion, hospitalized for 24 hours.  (The veteran's service 
medical records reflect only one hospitalization, of five 
days duration in January 1969, for treatment of an upper 
respiratory streptococcal infection.  However, on a 27 
December 1968 record, the veteran was brought to the hospital 
emergency room at 12:30 AM.  After an examination, the 
impression was "drunk."  The disposition was "sleep it 
off" and he remained in the emergency room.  At 7:20 AM, he 
was determined to be "OK" and was returned to duty.  That 
may have been the period of "unconsciousness" and 
hospitalization to which he referred.)  He also reported 
chest pains, headaches, and heart palpitations.

On examination, he showed good personal hygiene and was 
oriented, cooperative, and quiet.  His speech was coherent, 
relevant, and showed adequate flow of ideas and stream of 
thought.  Content of thought consisted of the multiple 
somatic complaints cited above, and concern that his 
disability compensation payments were insufficient for his 
needs, but the examiner said there were no disorders of 
thought or perception.  Memory and judgment were good, mental 
capacities were preserved, and he had some insight into his 
condition.  The examiner noted that the case appeared to be 
one of hysterical neurosis associated with the heart disorder 
but, before making a final diagnosis, he wanted to review the 
record of hospitalization in service and the results of a 
neurologic examination.  On 16 March 1971, the examiner 
appended a handwritten note to the typed report reflecting a 
diagnosis of anxiety neurosis, hysterical type, associated 
with the heart disorder.

At a February 1971 VA neurologic examination, the veteran 
reported "episodes of unconsciousness" precipitated by 
emotional stress.  He described the episodes as having begun 
in service and continued after separation.  He said the most 
recent episodes had occurred three weeks earlier, with three 
on the same day.  He described the episodes as feeling faint, 
followed by stomach discomfort, palpitations, perspiration, 
brief stabbing chest pains, shortness of breath, and rapid 
breathing.  The symptoms were precipitated by frustration, 
tension, or some emotional state, their duration was one-half 
to one hour, and they were alleviated by bed rest.  He said 
that, during several such episodes when others tried to hold 
him down, he became combative.  On other occasions, he 
removed the mattress from his bed and he had also tried to 
beat himself.  In addition, he complained of persistent, 
throbbing headaches.  Neurologic examination revealed no 
gross organic deficit.  The impression was psychogenic 
syncope, associated with anxiety and vasomotor instability, 
and hysterical fits.


An April 1971 rating decision granted service connection for 
anxiety neurosis due to a service-connected disability, 
assigned a 10 percent evaluation, and noted that the new 
combined evaluation was a substantial grant of the benefit 
sought on appeal.

At a 3 January 1972 VA psychiatric examination, the examiner 
noted that the veteran's last examination was in December 
1970, and that he had been receiving treatment from a local 
mental health center since September 1971.  He said he had 
been unable to work since his separation from service due to 
nervous attacks that began in service and currently occurred 
once or twice each week.  He complained of nervousness and 
irritability and said he frequently became disoriented, 
verbally aggressive, and destructive.  He reported multiple 
somatizations, nightmares, insomnia, poor stress tolerance, 
aggressive outbursts, and a desire to be alone.  He showed 
good personal hygiene and was oriented, but was neither 
spontaneous nor cooperative, and his manner was anxious and 
hostile.  Responses were coherent and relevant, and 
production of thought was realistic, but flow of ideas was 
mildly retarded.  He expressed no ideas of reference, no 
suicidal or homicidal thoughts, and no feelings of 
persecution.  Fund of information was adequate, but 
concentration was poor, judgment was superficial, and he had 
no insight into his condition.  His palms perspired during 
the interview and he expressed free-floating anxiety.  The 
impression was anxiety neurosis, hysterical type, associated 
with a heart disorder.  (This examination was apparently 
conducted during the hospitalization reported below.)

A March 1972 VA hospital summary showed that the veteran was 
admitted to the psychiatry service on 3 January 1972, and 
discharged on 1 March.  He said he began to have episodes of 
"intranquility," tachycardia, and leg pain in service, but 
a medical evaluation was negative.  He said was transferred 
to Vietnam, and that an evaluation there produced a diagnosis 
of valvular heart disease.  (The veteran's service records 
show that he was never stationed in Vietnam.)  After 
separation from service, his psychiatric symptoms worsened.  
He had insomnia, was "intranquil," and cried, and he had 
anxious episodes followed by hyperkinetic episodes during 
which he became hostile and aggressive.  He had had treatment 
at the VA mental hygiene clinic during preceding months and 
was taking Thorazine and Stelazine.  On admission, he was in 
contact with reality and was oriented, but there was mild 
disorganization of thought and vague ideation of persecution 
and reference.  There was no clear-cut evidence of 
hallucinations, and memory was grossly preserved, but insight 
and judgment were impaired.  Mood was depressed and affect 
was inadequate.  Diagnoses included paranoid schizophrenia 
and mild aortic insufficiency.

While hospitalized, the veteran had a cardiac evaluation.  
The evaluation included a catheterization, after which he had 
conversion symptoms that rapidly subsided.  Psychological 
testing revealed a schizophrenic process.  He was discharged 
after he received the maximum hospital benefit.  Diagnoses 
were paranoid schizophrenia, mild aortic insufficiency, and 
mild myositis of the lower extremities.

Cardiac catheterization showed that pressures on the left 
side of the heart were normal, and pressures and oxygen 
saturation levels on the right side of the heart were also 
normal, thus indicating that there were no shunts.  Further, 
there was no evidence of a gradient across the aortic valve, 
indicating that it was not stenotic, but angiography showed 
herniation of the noncoronary cusp of the aortic valve with a 
mild degree (referred to in the text of the report as a 
"whiff") of aortic insufficiency.  The diagnosis was 
aneurysmatic dilation of the noncoronary cusp with mild 
aortic regurgitation, an anatomical abnormality of the aortic 
valve cusps.

Upon receipt of the hospital summary, the RO noted that 
anxiety neurosis was diagnosed in January and paranoid 
schizophrenia was diagnosed in March, and requested 
clarification of the diagnoses.  In a May 1972 report, the 
author of the hospital summary opined that the January 
diagnosis of anxiety neurosis was incorrect, because the 
veteran actually had signs of more significant underlying 
pathology.

A June 1972 rating decision changed the grant of service 
connection from anxiety neurosis to paranoid schizophrenia, 
still noted as secondary to a service-connected disability, 
and increased to 30 percent the evaluation therefor.

A VA hospital summary showed that the veteran was admitted on 
31 October 1972 and discharged on 22 December.  The report 
said he was in good contact, but oriented only as to person 
and place.  There was mild psychomotor retardation, flattened 
affect, referential ideas, and delusions of persecution, and 
he reported auditory and visual hallucinations.  His fund of 
knowledge was below average, memory was defective, judgment 
was poor, and he had no insight.  He made a fair adjustment 
during his hospitalization, and remission of his acute 
symptomatology was seen.  Diagnoses were schizophrenic 
reaction, undifferentiated type, and valvular heart disease 
by history.  In November 1972, while hospitalized, he claimed 
total disability due to individual unemployability (TDIU).

At a July 1973 VA cardiac examination, the veteran's past 
medical history was noted together with his current 
complaints of mild precordial pain, palpitations, dyspnea on 
exertion, and two-pillow orthopnea, but no paroxysmal 
nocturnal dyspnea.  On examination, there was marked 
nervousness.  Blood pressure was 120/78.  The heart's point 
of maximum impulse was in the left fifth intercostal space at 
the midclavicular line.  There was no gallop, rub, or split 
sounds, nor was there a systolic murmur, but there was a 
grade II to IV diastolic murmur along the left sternal 
border.  The impression was mild aortic insufficiency, 
without alteration of hemodynamics, and rule out luetic 
aortitis.

At a July 1973 VA psychiatric examination, the examiner 
reported that the veteran's claim file was not available, but 
still noted the diagnosis of schizophrenic reaction, 
undifferentiated type, made during the 1972 hospitalization.  
The veteran said that, "[w]hile at Fort Leonard Wood, 
Missouri, he was observed for a nervous condition.  It 
appears as if the patient had at that time a dissociative 
episode."  (The veteran's service medical records do not 
substantiate this history.)  On examination, personal hygiene 
was good, his mood was glum and depressed, affect was dull 
and flat, and psychomotor was moderately retarded.  Speech 
indicated disorganization of thoughts, loosening of 
associations, and slow and uneven mental activity.  Content 
of thought included persecutory delusions and strong 
ambivalence toward his wife.  He reported auditory 
hallucinations, mostly at night, and visual hallucinations 
during the day.  His father reported that the veteran ate and 
slept poorly, was depressed, and cried without provocation.  
He was disoriented as to time, concentration and memory were 
poor, judgment was impaired, and insight was lacking.  The 
diagnosis was chronic schizophrenia, undifferentiated type, 
with paranoid and depressive features.

An August 1973 rating decision increased to 70 percent the 
evaluation assigned the psychiatric disorder, and then 
granted TDIU.

A VA hospital summary showed that the veteran was admitted on 
15 May 1974 and discharged on 18 May.  He had had an argument 
with his wife and had slapped her, and his psychiatrist 
recommended hospitalization to "settle his nerves."  He had 
good personal hygiene, and was well oriented, friendly, 
courteous, spontaneous, talkative, and coherent, but he was 
illogical, and his thought content included ideas of 
reference, aggression, and hopelessness.  Affect corresponded 
with ideation.  Memory was fairly well preserved, but 
judgment and insight were poor.  He was not considered 
overtly psychotic, and he signed out against medical advice.  
The diagnosis was chronic schizophrenia, undifferentiated 
type.

In a June 1975 letter to the chief of the VA psychiatry 
service, the RO asked that a board of three psychiatrists 
determine whether the veteran's anxiety neurosis was directly 
due to his valvular heart disease and whether his 
schizophrenia represented a maturation of the anxiety 
neurosis.  In a November response, three psychiatrists 
answered both queries in the affirmative.

At a January 1976 VA psychiatric examination, the veteran 
reported chest pains, nightmares, depression, and auditory 
hallucinations, and said that his memory was poor and that 
his mind occasionally went blank.  Personal hygiene was fair, 
and he was oriented, quiet, and cooperative.  Speech was 
coherent and relevant, flow of ideas was adequate, but 
thoughts were self-centered.  Memory was fairly good, 
judgment was superficial, and insight was not evident.  The 
diagnosis was schizophrenia, undifferentiated type, and the 
disability was characterized as moderately-severe to severe.

In 1976, the veteran applied to the service department for a 
medical disability retirement.  In an endorsement from the 
Surgeon General to the Army Board for the Correction of 
Military Records, it was noted that regulations provided for 
voiding an induction if an inductee, at the time of 
induction, had an "unfitting" condition.  It was further 
noted that the veteran came on active duty in April 1968 and 
an October 1968 medical board determined that he had aortic 
insufficiency, an "unfitting" condition, that preexisted 
service.  The endorsement also cited the 1972 VA cardiac 
catheterization that showed a congenital abnormality.

At a January 1977 VA cardiac examination, chest X-rays and an 
electrocardiogram were normal.

At a January 1977 VA neuropsychiatric examination, the 
veteran reported that he socialized with friends and attended 
a community college.  He said he was not doing well in 
school, a state of affairs he attributed to his limitations.  
He also reported "incomplete" auditory hallucinations, a 
vague sense of apprehension and suspicion, and "emotional 
overreaction" that caused him to avoid crowds or complex 
social-vocational situations.  He was alert and oriented, but 
related in a distant, passive manner.  There was no evidence 
of a formal thought disorder, and mood was even, but affect 
was constricted.  Reality testing was intact and judgment was 
good.  The impression was moderately severe chronic 
schizophrenia, undifferentiated type, in partial remission on 
medication.

An April 1977 rating decision cited improvement in the 
veteran's condition, reduced to 50 percent the evaluation 
assigned his psychiatric disorder, reduced to 10 percent the 
evaluation assigned his heart disorder, and terminated TDIU.  
In August, the veteran filed a Notice of Disagreement (NOD).  
The NOD prompted a review of the file by the RO.  An ensuing 
March 1978 rating decision, citing the congenital heart 
abnormality found by VA cardiac catheterization, a lack of 
evidence of aggravation in service of that disorder, and the 
fact that service connection for a psychiatric disorder was 
based on a finding that it was caused by the service-
connected heart disorder, proposed severance of service 
connection for both the heart disorder and the psychiatric 
disorder.

A VA hospital summary showed that the veteran was admitted on 
7 October 1977 and discharged on 11 October.  He was 
transferred from an outside hospital, to which he had been 
admitted after an alleged overdose of Thorazine.  He said his 
VA benefits had been reduced and he had financial problems, 
was upset and anxious, and took 300 mg of Thorazine and drank 
some beer, but knew it would not kill him, as he used to 
regularly take 250 mg of Thorazine.  He had no feelings of 
hopelessness, worthlessness, or guilt, no sleep or appetite 
disturbances, no diurnal mood swings, no motor retardation, 
no speech disorders, no thought disorders, no cognitive 
disturbance, and no suicidal or homicidal thoughts.  His 
affect was appropriate, not blunted, and was of normal range 
and intensity.  The diagnosis was transient situational 
stress reaction.

In May 1978, the veteran submitted statements from his 
mother, a sister, and two brothers, each of which indicated 
that the veteran had not had heart or psychiatric disorders 
before service.

A July 1978 rating decision effected the severance service 
connection of the heart disorder and the psychiatric 
disorder.  In August, the veteran claimed a pension, based 
upon permanent and total disability due to non-service-
connected disabilities.  In October, he failed to report for 
a VA examination, and the pension claim was therefore denied.  
In February 1979, he filed an NOD to the July 1978 rating 
decision that severed service connection.

In February 1980, the veteran again claimed a pension based 
on permanent and total disability due to non-service-
connected disabilities.  He enclosed a statement from Elias 
Jimenez, MD, a psychiatrist, who said he had treated the 
veteran since June 1979 for psychiatric disorders.  The 
doctor said the veteran also had arterial hypertension and a 
heart disorder.  He said the veteran currently reported 
frequent palpitations, chest pain, dizziness, and blurred 
vision.  In a March 1980 letter to much the same effect as 
his February letter, Dr. Jimenez asserted that the veteran's 
psychiatric disorders related to his military service.

A June 1980 Board decision concluded that the veteran's 
aortic insufficiency had preexisted service and was not 
aggravated in service, and that the November 1969 rating 
decision which had granted service connection therefor was 
clearly and unmistakably erroneous.  It also concluded that a 
psychiatric disorder was not incurred or aggravated in 
service and was not proximately caused by or otherwise 
etiologically related to the service-connected heart 
disorder, and that the April 1971 rating decision that 
granted service connection therefor was clearly and 
unmistakably erroneous.

In October 1980, the veteran submitted an April 1972 decision 
by a Social Security Administration hearing examiner, that 
awarded him benefits from April 1969.

At a November 1980 VA cardiac examination, heart rhythm was 
regular and there was no murmur, no cardiac enlargement, no 
Corrigan pulse, and no neck vein distention.  Electro-, 
phono-, and echocardiograms were normal.  The examiner 
concluded that there was no evidence of heart disease.

At a November 1980 VA psychiatric examination, the veteran 
complained of frequent headaches, nightmares, depression, and 
noise.  The examiner noted that he was hospitalized in April, 
and discharged in May, for an acute psychotic episode.  
Hygiene was adequate, and he was oriented and cooperative, 
but he exhibited a moderate level of free-floating anxiety.  
Speech was coherent, and thoughts were relevant and goal-
directed, but included ideas of hopelessness.  He was not 
delusional or currently hallucinatory, but he reported 
previous auditory hallucinations.  Memory was preserved, but 
judgment was impoverished, insight was absent, and affect was 
somewhat inappropriate.

A February 1981 report from the Cardiovascular Laboratory of 
Puerto Rico said there were no murmurs, gallops, or clicks, 
and a phonocardiogram was normal.

An August 1981 rating decision denied a pension based on 
permanent and total disability due to non-service-connected 
disabilities.  In December, the veteran filed an NOD.  A 
February 1983 Board decision also denied that claim.

In an August 1983 letter addressed To whom It May Concern, 
Dr. Jimenez certified that he had treated the veteran since 
June 1979.  He said the veteran had a heart disorder and 
arterial hypertension and, in addition, a neuropsychiatric 
disorder connected to service.  In recent months, he had had 
problems in his relationships with others, including his 
wife, who left him.  He had become irritable, depressed, 
isolated, and had suicidal ideas, and hospitalization was 
necessary.  His condition was compatible with the diagnosis 
of chronic, undifferentiated schizophrenia.

In a statement received in October 1983, the veteran 
contended that he was totally and permanently disabled by a 
severe nervous condition, a heart disorder, a nasal 
condition, chronic rhinitis, and sinusitis.  He enclosed the 
letter from Dr. Jimenez described above, and a notice from 
the Social Security Administration indicating that his 
disability benefits would continue.

An October 1983 rating decision again denied pension based on 
permanent and total disability due to non-service-connected 
disabilities.  The veteran again claimed pension in April 
1994.

At a December 1994 VA examination, the examiner noted "a 
history of rheumatic heart disease since 1969 with valvular 
heart insufficiency."  (There is no other evidence of record 
indicating that the veteran ever had rheumatic fever or 
rheumatic heart disease, so the basis for that notation is 
unclear.)  The examiner also noted that the veteran had had a 
left below-the-knee amputation after a 1992 motor vehicle 
accident, and subsequent development of osteomyelitis.  He 
used a prosthesis and Canadian crutches.  He complained of 
headaches, loss of vision, and occasional dizziness.  Heart 
rhythm was regular and, save for a grade II systolic murmur, 
there were no extra or abnormal sounds.  The examiner noted 
that the veteran was depressed, and had a 70 percent 
evaluation for psychosis.  (As noted above, service 
connection for a psychiatric disorder was severed in 1978.)  
Diagnoses included rheumatic heart disease, valvular heart 
disease, and arteriosclerotic heart disease with valvular 
insufficiency.

A January 1995 rating decision awarded the veteran a 
permanent and total disability rating for pension purposes.

A subsequent VA hospital summary shows that the veteran was 
admitted on 5 February 1996 and discharged on 7 March.  While 
hospitalized, he participated in several studies.  
Echocardiography showed that the chambers of the heart were 
normal in size and function, left ventricular ejection 
fraction was within normal limits, and there was no 
pericardial effusion.  Doppler interrogation of all four 
valves showed normal valvular function or, at most, a 
physiologic degree of insufficiency.  He had no history of 
seizures, but reported recent blackouts, so 
electroencephalography was performed to rule out seizures, 
and the study was normal.  He had gone without psychotropic 
medication for the preceding two months but, on mental status 
examination, he was oriented, well groomed, and cooperative.  
Speech was of normal rate, but thought processes were 
somewhat tangential, and thought content included paranoid 
ideation, thought broadcasting, and ideas of reference.  He 
denied suicidal and homicidal ideation, mood was neutral, 
affect was congruent, and judgment and insight were fair.  
The diagnosis was chronic paranoid schizophrenia.

A VA hospital summary showed that the veteran was admitted on 
13 May 1996, to participate in a ketamine challenge study, 
and discharged on 18 May.  A history of chronic paranoid 
schizophrenia was noted.  He was alert and oriented on 
admission, and there was no evidence of overt thought 
disorder.  He reported some paranoid ideation, and occasional 
auditory hallucinations, but denied suicidal and homicidal 
ideation.  Diagnoses included chronic paranoid schizophrenia.

Records of the VA Psychiatric Day Program show that the 
veteran presented to the VA emergency room on 28 August 1996.  
He reported feeling depressed after a fight with his wife, 
said he heard a voice telling him to get out of the way, and 
said he was afraid he might harm himself.  He requested 
admission, and was referred to the Psychiatric Day Program.  
A history of valvular heart disease and valvuloplasty was 
noted.  (Valvuloplasty is a procedure for the dilation of a 
stenotic cardiac valve.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
1794 (28th ed. 1994)).  There is no evidence in this record 
that the veteran has ever undergone such a procedure, and the 
original inservice diagnosis was an incompetent, not a 
stenotic, aortic valve.)  The examiner noted that the veteran 
had been in service for two years, including eighteen months 
in Vietnam.  (As indicated above, the veteran was in service 
for one year, from April 1968 to April 1969, and was never 
stationed in Vietnam.)  At the time of admission, he was 
alert, oriented, cooperative, and neatly groomed.  Speech was 
spontaneous, and thoughts were logical, goal directed, and 
revealed no psychotic process.  Mood was depressed, and 
affect was congruent, but he denied suicidal and homicidal 
ideation.  Memory was intact and judgment and insight were 
good.

The veteran completed the VA Psychiatric Day Program on 27 
September.  At that time, he was cooperative, speech was 
normal, thinking was goal oriented, he denied suicidal and 
homicidal ideation, judgment and insight were good, as was 
mood, and affect was full range.  There was still no evidence 
of a psychotic process

A January 1997 rating decision, the decision here on appeal, 
determined that new and material evidence had not been 
submitted to warrant reopening the claims for service 
connection for a heart disorder and a psychiatric disorder.

At a September 1997 VA psychiatric examination, the veteran 
reported that he had jumped from a bridge under the direction 
of voices telling him to end it all and, as a result, 
underwent a left below-the-knee amputation.  (Other records 
in the file show that the amputation resulted from 
osteomyelitis that developed following a motor vehicle 
accident.)  He denied suicidal and homicidal ideation and 
hallucinations, but complained of difficulty sleeping.  Past 
medical history was noted to include valvuloplasty and 
amputation due to a self-inflicted injury.  On examination, 
he was alert, oriented, cooperative, and well groomed.  
Thought processes showed some loosening of associations, but 
were mostly logical, and thought content included concern for 
the fit of his prosthesis.  Mood was good and affect was 
constricted but congruent.  He denied hallucinations and 
suicidal and homicidal ideation, and judgment and insight 
were fair.  The assessment was paranoid schizophrenia, with 
inter-episode symptoms, and "rule out" schizoaffective 
disorder.  The Global Assessment of Functioning score was 60.

At a January 1998 hearing, the veteran testified that, prior 
to service, he had no problems with his heart, that he passed 
his military physical, and that heart trouble became apparent 
in service.  His representative acknowledged that the 
veteran's psychiatric disorder only became manifest after the 
heart condition was diagnosed, but argued that it became 
manifest during the first postservice year.  The veteran 
expressed his belief that both a heart disorder and a 
psychiatric disorder were incurred in service.

In a May 1998 letter addressed To whom It May Concern, 
Roberto Gil, MD, a VA psychiatrist, said he had treated the 
veteran for schizoaffective disorder several times since 
1996.  He said he had reviewed the veteran's medical records 
and noted outpatient psychiatric treatment as early as 1971 
and inpatient psychiatric treatment as early as 1972, and 
noted that a psychiatric disorder had been considered 
secondary to a heart disorder.  The doctor said there was no 
known link between heart disease and schizophrenia or 
schizoaffective disorder, and opined that the veteran's 
psychiatric disorder was separate and independent of a heart 
disorder.

In a July 1998 Substantive Appeal, on VA Form 9, the author 
thereof contended that service connection was warranted for 
heart and psychiatric disorders because both became manifest 
during the "presumptive period."

At an August 1998 Travel Board hearing, the veteran 
testified, in essence, that he did not have a psychiatric 
disorder prior to service and that his "nervous problems" 
started at Fort Leonard Wood.  He said he currently received 
treatment for his psychiatric disorder and for a heart 
disorder.  Referring to the May 1998 letter from Dr. Gil, his 
representatives contended that it constituted new and 
material evidence that the veteran had a psychiatric disorder 
in service.

The veteran also testified that, prior to service, he worked 
in a children's recreation program and had no symptoms of a 
heart disorder.  His representatives contended that the 
veteran had a sore throat in service and suggested that it 
may have been caused by a streptococcal infection that may 
also have caused the heart disorder.  (However, the record 
indicates that aortic insufficiency was diagnosed in August 
1968 and the streptococcal infection was diagnosed in January 
1969.)  They noted that a heart disorder was not diagnosed at 
the entrance examination, referred to the presumption of 
soundness, referred to the sore throat in service, referred 
to the decisions that severed service connection for a heart 
disorder on the ground that it was congenital, suggested that 
it may not have been, and asked that an opinion on the issue 
be obtained from an independent medical expert.

In December 1998, the veteran submitted a motion to advance 
his appeal on the Board's docket due to financial hardship.  
In support of his motion, he submitted a notice in Spanish 
from the Connecticut Department of Social Services.  The 
motion was denied later that month but, before we could 
address his appeal, a translation of the notice was required.  
According to the translation, the document is a November 1998 
notice to the recipient that Jobs First cash benefits would 
end on 31 January 1999.  However, the notice was addressed to 
an Iris Jimenez in apartment C3 in his building, not to the 
veteran, who, according to the address on his motion, was 
living in apartment C2.

As indicated above, the Board remanded the case in February 
1999 to enable the veteran and the RO to address the 
application of the Hodge case.  That Board decision, as does 
this one, cited the veteran's dates of service, from April 
1968 to April 1969, in the Introduction.  In a March 1999 
statement, the veteran contended, contrary to his DD Form 
214, that his dates of service were from April 1968 to April 
1970.

Also in March 1999, the veteran submitted various outpatient 
treatment records, dated from June 1969 to May 1970.  These 
additional records were for a patient named José Sotomayor 
(clearly not the veteran's name), but they also referred to a 
woman with the same name as the veteran's mother.  In 
addition, the records referred to latent syphilis and a 
diastolic murmur, conditions seen in the veteran's service 
medical records.  However, in these records, the murmur was 
heard at the apex of the heart, and resulted in diagnoses of 
"rule out" rheumatic heart disease with mitral stenosis, 
rather than in the base of the heart with diagnoses relating 
to the aortic valve as was the case in the veteran's service 
medical records.  Moreover, the veteran's service medical 
records show that he was allergic to penicillin, but the 
additional records show that penicillin was administered to 
Mr. Sotomayor to treat syphilis.  Thereafter, the patient 
developed an urticarial rash, but the etiology thereof was 
never explained.  In sum, while it is not entirely clear, it 
appears that the records are actually those of the veteran in 
spite of the fact that his name does not appear on them.  In 
any event, none of the records reflects a diagnosis of a 
psychiatric disorder.

Analysis

Service connection is granted for disability resulting from 
injury or disease incurred or aggravated in the line of duty 
in active military, naval, or air service.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303.  In addition, service connection 
may be granted for certain disorders, including psychoses, 
manifested during a veteran's first postservice year.  See 
38 C.F.R. §§ 3.307, 3.309(a).  In this case, the veteran was 
diagnosed with a valvular heart disorder in service, and a 
November 1969 rating decision granted service connection 
therefor.  An April 1971 rating decision granted service 
connection for an anxiety neurosis deemed to have been caused 
by the heart disorder.  A July 1978 rating decision severed 
service connection for the heart disorder, on the ground that 
it preexisted service and was not shown to have been 
aggravated therein.  Since service connection for the 
psychiatric disorder was based on service connection for the 
heart disorder, service connection for the psychiatric 
disorder was also severed.

The veteran appealed the July 1978 rating decision, but a 
June 1980 Board decision determined that severance of service 
connection was proper.  In 1980, decisions of the Board, with 
certain exceptions not here applicable, were final.  
38 C.F.R. § 19.104 (1980).  Once finality attaches to a 
decision, it is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 20.1104, 20.1105.  
In order to reopen the claim, the veteran must present new 
and material evidence with respect thereto.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

By an August 1996 letter, the veteran sought to reopen the 
claim.  The adjudication of applications to reopen previously 
disallowed claims requires a three-part analysis.  Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc); Winters v. West, 
12 Vet.App. 203 (1999) (en banc).  We note that the latter 
case was recently vacated and remanded by the U.S. Court of 
Appeals for the Federal Circuit.  That decision, although it 
found that the Court of Appeals for Veterans Claims had erred 
by addressing the issue of well-groundedness where the Board 
had not reached that issue, expressly declined to disturb the 
reopening analysis set forth in the Court's decisions in both 
Winters and Elkins, supra.  Winters v. Gober, ___ F.3d ___,
No. 99-7108 (Fed. Cir. July 26, 2000).

First, adjudicators must determine whether the evidence 
presented since the last disallowance of the claim is new and 
material.  Evidence is not new unless it bears directly and 
substantially on the matter under consideration.  That is, it 
must be probative of the disputed issue which was the basis 
for the prior disallowance.  Struck v. Brown, 9 Vet.App. 145, 
151 (1996).  In addition, it is not new if it was previously 
considered or if it is cumulative or redundant.  Colvin v. 
Derwinski, 1 Vet.App. 171, 174 (1991); Anglin v. West, 203 
F.3d 1343 (Fed. Cir. 2000); 38 C.F.R. § 3.156(a).  It is not 
material unless, by itself or in conjunction with evidence 
previously submitted, it is so significant that it must be 
considered in order to fairly adjudicate the claim.  Hodge v. 
West, supra; 38 C.F.R. § 3.156(a).

Second, if the evidence presented since the last disallowance 
is found to be new and material, then, upon reopening the 
claim, adjudicators must determine whether, based upon all 
the evidence of record, the claim is well grounded.  
38 U.S.C.A. § 5107(a); Fossie v. West, 12 Vet.App. 1, 5 
(1998); Elkins, supra, at 213, citing Epps v. Brown, 
9 Vet.App. 341 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 
118 S. Ct. 2348, 141 L.Ed.2d 718 (1998); Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation; it need 
not be conclusive, but only possible, to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a).  Murphy, Lathan, supra.  To 
present a well-grounded claim, the claimant must provide 
evidence; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  Except for 
evidentiary assertions that are inherently incredible or 
beyond the competence of the person making them, the 
credibility of evidence is presumed for the limited purpose 
of determining whether a claim is well grounded.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  Further, at this threshold 
stage of the adjudication process, we consider only that 
evidence favorable to the claim.  Hickson v. West, 
12 Vet.App. 247, 253 (1999).  Finally, competent lay evidence 
may suffice where the determinative issue is factual in 
nature, but medical evidence is required where the 
determinative issue involves medical etiology or diagnosis.  
Gregory v. Brown, 8 Vet.App. 563, 568 (1996).

For a service connection claim to be well grounded, there 
must be medical evidence of current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and medical evidence of a nexus (i.e., a 
connection or link) between service and the current 
disability.  Winters, supra, at 207-9 (1999); Epps, supra, at 
343; Caluza, supra, at 506.  The requisite link between 
current disability and injury or disease incurred or 
aggravated in service may be established, in the absence of 
medical evidence that does so, by medical evidence that shows 
that the veteran incurred a chronic disorder in service and 
currently has the same chronic disorder, or by evidence that 
symptoms attributable to an injury or disease noted during 
service continued from then to the present.  Savage v. Gober, 
10 Vet.App. 488, 498 (1997); 38 C.F.R. § 3.303(b).

Third, if the claim is well grounded, then VA has a duty to 
assist the claimant in developing evidence pertaining 
thereto.  38 U.S.C.A. § 5107(a).  Fulfillment of that duty 
may require that the case be remanded to the RO for further 
development of the evidence.  However, if the duty to assist 
has been fulfilled, the merits of the claim may be addressed.  
Elkins, supra, at 219.

In this case, the evidence available, at the time of the June 
1980 Board decision, consisted of the veteran's 1968-1969 
service medical records, his postservice VA treatment 
records, a 1976 letter from the office of the Surgeon 
General, statements from his family, and a March 1980 letter 
from a private psychiatrist.

The service medical records showed that a military medical 
board determined that the veteran's heart disorder preexisted 
service.  In addition, a 1972 VA cardiac catheterization 
determined that the "whiff" of aortic insufficiency seen 
was due to an anatomical abnormality of the aortic valve 
cusps.  Thus, the June 1980 Board decision held that the 
veteran's heart disorder was a congenital abnormality, that 
the presumption of soundness was rebutted by clear and 
unmistakable evidence, and that the preexisting heart 
disorder was not aggravated in service.

With regard to a psychiatric disorder, the veteran's service 
medical records did not show diagnosis or treatment of one, 
notwithstanding his representatives' arguments to the 
contrary at the August 1998 hearing.  His postservice medical 
records showed that a psychoneurosis, not a psychosis, was 
first manifested in December 1970, some twenty months after 
his separation from service.  He was admitted to a VA 
hospital in January 1972, and an examination conducted on 
admission again resulted in a diagnosis of anxiety neurosis.  
He was discharged from the hospital in March, and the 
hospital summary then reflected a diagnosis of paranoid 
schizophrenia, the first diagnosis of a psychosis.  That 
diagnosis came nearly three years after the veteran's 
separation from service.  Granted, there was a difference of 
opinion, between the doctor that conducted the January 
examination and the doctor who issued the March hospital 
summary, as to the psychiatric disorder the veteran 
manifested in early 1972.  Granted, also, the veteran had 
been undergoing psychiatric treatment since September 1971.  
Still, in June 1980, there was no medical evidence of record 
that the veteran manifested a psychosis any time before May 
1970, the end of his first postservice year.  Accordingly, 
the Board held that severance of service connection for the 
psychiatric disorder was proper.

In addition to the foregoing, the June 1980 Board decision 
also found that the veteran's current psychiatric disorder, 
paranoid schizophrenia, was not etiologically related to his 
heart disorder.  That was relevant then, because a board of 
three psychiatrists, when queried on the matter by the RO, 
opined, in November 1975, that his paranoid schizophrenia was 
the "maturation" of his anxiety neurosis.  The current 
relevance of that finding is addressed below.

In order to reopen his claims, the veteran had to present 
evidence that was not previously considered, that was not 
cumulative, that was not redundant, and that was probative of 
the disputed issues that were the bases for the prior 
severance.  Struck, Colvin, Anglin, supra.  Thus, with regard 
to the claim for service connection for a heart disorder, the 
evidence needed to reopen it is medical evidence that shows 
that the veteran had a heart disorder in service that did not 
preexist it, or that his preexisting heart disorder was 
aggravated in service.  With regard to the claim for service 
connection for a psychiatric disorder, the evidence needed to 
reopen it is, since there clearly is no medical evidence that 
the veteran manifested a psychiatric disorder in service, 
medical evidence that he manifested a psychosis during his 
first postservice year.

With regard to the claim for service connection for a heart 
disorder, none of the evidence submitted since the June 1980 
Board decision shows that the veteran incurred a heart 
disorder in service or that he had a preexisting heart 
disorder that was aggravated in service.  In fact, relevant 
evidence included a December 1994 examination that did not 
find a diastolic murmur, the finding in service that led to 
the diagnosis of aortic insufficiency, and echocardiography 
in February 1996 which showed that all four valves functioned 
normally and the chambers of the heart were normal in size 
and function.  In sum, not only has no new and material 
evidence been submitted to show that the veteran incurred a 
heart disorder in service, or that a preexisting heart 
disorder was aggravated therein, the medical evidence of 
record affirmatively shows that he currently has no heart 
disorder.

With regard to the claim for service connection for a 
psychiatric disorder, evidence submitted since the June 1980 
Board decision shows diagnoses of undifferentiated or 
paranoid schizophrenia, or schizoaffective disorder.  None of 
that evidence can be considered new.  It must be considered 
cumulative, since the veteran was diagnosed with 
schizophrenia as early as 1972.

In his 1998 letter, cited by the veteran's representatives as 
new and material evidence, Dr. Gil pointed out that the 
veteran had outpatient psychiatric treatment as early as 
1971, that he had inpatient psychiatric treatment as early as 
1972, and that a psychiatric disorder had been considered 
secondary to a heart disorder.  All of that is merely an 
accurate recitation of the evidence of record at the time of 
the June 1980 Board decision.  Then Dr. Gil stated there was 
no known link between heart disease and schizophrenia or 
schizoaffective disorder; however true that may be, it is not 
here relevant.  The psychiatric disorder for which service 
connection was granted was anxiety neurosis, not 
schizophrenia or schizoaffective disorder.

In 1975, a board of three psychiatrists said that the 
veteran's schizophrenia was the "maturation" of the anxiety 
neurosis originally diagnosed and service-connected.  
Juxtaposing that 1975 opinion with the 1998 letter by Dr. 
Gil, and giving credit to each, leads to the possible 
conclusion that the anxiety neurosis diagnosed in December 
1970 was a misdiagnosis and that the symptoms manifested then 
were really those of schizophrenia or schizoaffective 
disorder.  Thus, though the medical evidence on the point 
does not reach that degree of clarity one might prefer, by 
giving the veteran the benefit of the doubt, it may be 
possible to conclude that he had a psychosis as early as 
December 1970.  However, that conclusion is unavailing, since 
it does not constitute the evidence needed to reopen the 
claim, i.e., evidence of a psychosis manifested during the 
veteran's first postservice year.  Finally, Dr. Gil opined 
that the veteran's psychiatric disorder was separate and 
independent of a heart disorder; however, as indicated above, 
the Board reached the same conclusion in 1980.


In sum, none of the evidence submitted since the 1980 Board 
decision shows that the veteran manifested a psychosis during 
his first postservice year, so none of it is new and material 
to warrant reopening the claim for service connection for a 
psychiatric disorder.

Finally, his representatives requested that an opinion be 
obtained from an independent medical expert regarding the 
veteran's condition soon after his separation from service.  
However, such evidentiary development could only be 
undertaken if new and material evidence had been submitted 
and the claims were reopened and found to be well grounded.  
Inasmuch as new and material evidence has not been submitted, 
such development would be error.  Fossie, Elkins, supra; see, 
also, Murphy v. Derwinski, 1 Vet.App. 78, 81-2 (1990); Morton 
v. West, 12 Vet.App. 477, 480-1 (1999), citing Grivois v. 
Brown, 6 Vet.App. 136, 139 (1994).


ORDER

New and material evidence has not been submitted to reopen 
claims for entitlement to service connection for a heart 
disorder and a psychiatric disorder and the claims are not 
reopened.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

